Motion Granted; Appeal Dismissed and Memorandum Opinion filed April 24, 2012.




                                        In The

                      Fourteenth Court of Appeals
                                     ____________

                                 NO. 14-12-00058-CV
                                   _____________

              SEASCAPE OWNERS ASSOCIATION, INC., Appellant

                                           V.

               INTERNATIONAL RISK CONTROL, LLC, Appellee


                       On Appeal from the 10th District Court
                             Galveston County, Texas
                        Trial Court Cause No. 10-CV-4172


                      MEMORANDUM OPINION

      Both parties filed notices of appeal from a summary judgment signed December 5,
2012. The appeal filed by International Risk Control, LLC has been docketed under this
court’s appellate case number 14-12-00016-CV. The judgment was in favor of Seascape
Owners Association, Inc., except that the judgment denied attorney’s fees. Seascape filed
a motion to modify the judgment, and on February 24, 2012, the trial court signed a
modified final judgment awarding Seascape its attorney’s fees.
      On April 16, 2012, appellant Seascape filed a motion to dismiss its appeal. See
Tex. R. App. P. 42.1. The motion is granted.

      Accordingly, the appeal filed by Seascape Owners Association, Inc. is ordered
dismissed. The appeal filed by International Risk Control, LLC remains pending under
this court’s appellate case number 14-12-00016-CV.



                                        PER CURIAM


Panel consists of Chief Justice Hedges and Justices Seymore and Brown




                                           2